DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered. 
Status of the Claims
Claims 1-2 and 4-18 are pending.  Claims 4-15 are withdrawn as being drawn to a nonelected invention.  
Claim Objections
Claim 18 is objected to because of the following informalities:  laurylbenzenesulfonic is misspelled as laurylbeneznesulfonic.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 2012-072277 A) in view of Tseng et al. (US 5,239,053).
Okamura teaches the preparation of various crosslinked polymers of N-vinyl pyrrolidone (NVP) using triallyl cyanurate (CTA) as crosslinkable monomer, in proportions of 0.5 and 0.1 mol % (Table 1, Ex. 3 and 4, respectively).  The crosslinked polymers of Okamura have preferably a proportion of extractable of 20 mass % or less and the N-vinyl lactam monomer content after polymerization is below 100 ppm ([0030]).  Thus, the amount of compound of formula (3) in the composition is expected to be below 2 mass%.
Okamura does not explicitly disclose an example of a polymer comprising a cyanuric acid structure-containing crosslinkable monomer in a ratio of 0.12 to 0.48 mol% to 100 mol% of all structural units.  However, Okamura teaches two examples comprising CTA in proportions of 0.1 and 0.5 mol% (Table 1).  Also, Okamura teaches that the amount of the crosslinkable monomer to be used is not particularly limited and may be appropriately adjusted depending on the purpose of use.  For example, when a 
Okamura also teaches that it is preferable that mean particle diameter is 100-600 µm.  Okamura teaches that when the mean particle diameter is less than 100 µm there is a possibility that insoluble may be formed at the time of water absorption, and a water absorption rate may be deteriorated, while when the mean particle diameter exceeds 600 µm there is a possibility that a water absorption rate may be deteriorated ([0030]).  Okamura further teaches examples with mean particle diameter of 250 µm (Table 1).
Therefore, it would have been prima facie obvious to prepare polymers according to Okamura wherein the proportion of crosslinkable monomer, e.g., cyanuric acid structure-containing crosslinkable monomer, is within 0.1 and 0.5 mol% and the mean particle diameter is 100-600 µm.  A person having ordinary skill in the art would reasonably expect polymers comprising proportions of crosslinkable monomer within 0.1 and 0.5 mol%, such as 0.2, 0.3 and 0.4 mol% to have similar properties as the polymers explicitly taught by Okamura, which contain 0.1 and 0.5 mol% crosslinkable monomer CTA. 
Regarding the proportion of a residual unsaturated monomer, Tseng et al. teach that vinylpyrrolidone and vinylcaprolactam residual monomers are removed from crosslinked and non-crosslinked polymers by a process that comprises (1) adjusting the pH to less than 5 with an acid, such as sulfuric, phosphoric, carbonic, formic and acetic acid, (2) reacting the acid with the residual monomers at a temperature of about 50 ºC to 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to treat the copolymers of Okamura with an acid according to Tseng et al. in order to remove residual monomers.  Such would have been obvious because Tseng et al. teach that for toxicological and odorous reasons, crosslinked and non-crosslinked vinylpyrrolidone polymers should be as free as possible of residual monomers (col. 1, ln. 16-31).  Tseng et al. teach that reacting the acid with the crosslinked or non-crosslinked polymer will reduce residual monomer levels to substantially undetectable levels, including less than 1 ppm.
Regarding instant claim 16, Okamura teaches that after completion of the polymerization, the gel was disintegrated by a desk top kneader (PNV- 1 h, manufactured by Central Dynamization Co., Ltd.) and dried at 70 °C for 3 hours in a nitrogen atmosphere to obtain a dried product of a vinylpyrrolidone crosslinked body.  Then, the obtained crosslinked body is ground by a table-top grinder, and vinylpyrrolidone crosslinked body .
Response to Arguments
Applicant’s Remarks filed 7 September 2021 have been fully considered but they are not persuasive.  Applicant argues that following the teachings of Okamura and conventional methods, a person of ordinary skill in the art would not be able to achieve the instantly claimed 200 ppm or less of residual monomer.
The examiner respectfully argues that Tseng et al. teach adding acids to the polymers in order to remove residual monomers.  Tseng et al. also teach that an advantage of the present process is the use of an acid agent which efficiently removes residual monomer to levels heretofore unachievable.  The present process also extends the use of crosslinked and non-crosslinked vinyl lactam homopolymers, copolymers and terpolymers in cosmetic and pharmaceutical applications, since odorous, irritating and toxic amounts of residual monomer are removed to a substantially undetectable level.  Therefore, it would have been obvious to follow the teachings of Tseng et al. and add an acid to remove the residual monomers.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 2012-072277 A) in view of Tseng et al. (US 5,239,053) as applied to claims 1-2 and 16-17 above, further in view of Daijyo et al. (JP 4171029 B2).
The teachings of Okamura and Tseng et al. are discussed above and incorporated herein by reference.  
Okamura and Tseng et al. do not explicitly disclose organic acids selected from the group instantly claimed.  
Daijyo et al. teach addition of an organic acid, such as citric acid, lactic acid, and malonic acid, to vinylpyrrolidone polymers in order to reduce the amount of residual monomers (Claim 1; [0006]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to treat the copolymers of Okamura with an organic acid according to Daijyo et al. in order to remove residual monomers.  Such would have been obvious because both Tseng et al. and Daijyo et al. teach that addition of organic acids to vinylpyrrolidone polymers is effective for reducing the residual monomers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616